Citation Nr: 9912411	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  95-06 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont



THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected right knee disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1990 to 
September 1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision of the 
RO.  

In November 1998, this case was remanded to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has the veteran demonstrated a 
level of impairment of his right knee consistent with a 
limitation of flexion greater than 45 degrees or a limitation 
of extension to 10 degrees.



CONCLUSION OF LAW

The criteria for an initial evaluation greater than 10 
percent for the service-connected right knee disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a 
including Diagnostic Codes 5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


I.  Procedural History

The RO initially granted service connection and assigned a 
noncompensable rating for the veteran's right knee disorder 
in January 1994.  The veteran appealed the initial rating 
decision on the basis that the assigned rating did not 
reflect the extent of his disability.  Ultimately, in 
November 1994, the RO determined that the veteran was 
entitled to a 10 percent evaluation for the service-connected 
knee disorder, effective September 1993.  

Following the November 1994 decision, the veteran continued 
his appeal; however, prior to forwarding the case to the 
Board for review, the RO appropriately determined that the 
veteran should be afforded yet another VA examination in 
order to fulfill the requirements of a recent United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as "the Court") decision requiring 
the RO to address whether the veteran's service-connected 
right knee disability warranted compensation for functional 
loss due to pain or weakness, fatigability, incoordination, 
or pain on movement of a joint.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The RO scheduled the veteran for a VA examination to take 
place in January 1998.  Based on the evidence of record, the 
veteran failed to report to the examination, presumably 
because notification was sent to the incorrect address.  Upon 
receipt of the correct address from the veteran's 
representative, the RO scheduled him for yet another VA 
examination to take place in February 1998.  The veteran once 
again failed to report to the examination.  The RO then 
certified the issue of entitlement to an increased rating for 
the service-connected right knee condition to the Board for 
disposition.  

As noted above, in November 1998, the Board remanded the case 
for additional development of the record.  Specifically, the 
Board recognized that the RO had appropriately determined 
that the veteran was entitled to another VA examination and 
accepted the representative's implied assertion contained in 
the informal hearing presentation that the veteran was 
willing to submit to an examination at that time.  

Subsequent to the Remand order, the RO twice attempted to 
schedule the veteran for an examination.  The first of the 
examinations was to be held on February 11, 1999; however, 
the veteran failed to report.  Subsequently, the veteran's 
representative submitted correspondence which indicated that 
the veteran had not received any letters informing him of 
clinic appointments for his knee.  The representative went on 
to state that the veteran had assured him that if a new 
examination was scheduled, he would be sure to report for it.  
As a result, the RO scheduled the veteran for yet another VA 
examination to take place on March 30, 1999; however, once 
again, the veteran failed to report, despite the fact that 
the examination had been confirmed by telephone on March 29, 
1999, the day before the examination was to be conducted.  
Consequently, this original claim will be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (1998). 


II.  Factual Background

The service medical records show that, in July 1993, the 
Physical Evaluation Board convened and determined that the 
veteran's right knee condition, manifested by a "late 
effect, meniscal tear, right knee, status post arthroscopic 
surgery [times two], with residual pain[ and] occasional 
swelling with increased physical training," in conjunction 
with his pain disorder, prevented reasonable performance of 
the duties required by grade and military specialty.  As a 
result, the Physical Evaluation Board recommended that the 
veteran be separated from service, which ultimately occurred 
in September 1993.  

The veteran was initially afforded a VA examination in 
November 1993, shortly after his separation from service.  At 
that time, the veteran complained of discomfort with running 
or other sports activity; however, a review of his records 
revealed normal examinations following his most recent 
surgery in March 1993.  Examination of the knee revealed 
arthroscopic scars to be present.  Range of motion was 
described as full and was recorded as being from 0 to 140 
degrees.  

The veteran subsequently testified at a hearing in May 1994, 
that he continued to experience problems with his right knee, 
primarily with weight-bearing or high impact activities and 
when working in the cold.  According to the veteran, engaging 
in these sorts of activities would create a combination of 
pain and soreness in the knee and would cause it to be less 
agile.  He noted that he would also occasionally experience 
some buckling of the right knee.  

At the hearing, the veteran also submitted a recent report of 
examination conducted by a private physician, Candace Fraser, 
M.D., in May 1994.  This report noted the veteran to have had 
recurrent difficulties with his right knee, including aching 
with exertion, inability to kneel, occasional buckling and 
aggravation of the discomfort with cold weather and changes 
in humidity.  Examination revealed no visible joint effusion 
and almost full range of motion, except for a very slight 
decrease in his flexion because of a sense of tightness in 
the knee at the extreme of motion.  He also had medial 
tenderness to stressing the medial collateral ligament.  The 
final assessment was that of previous medial meniscal tear 
and medial collateral ligament damage due to a parachute 
accident in the military with discomfort from the medial 
collateral ligament and possible post-traumatic arthritic 
changes that could progress over the years.  

A second VA examination was conducted in June 1994.  At that 
time, the veteran reported that his knee was affected by both 
cold weather and humidity and that the pain was also made 
worse with jogging, walking and lifting.  He also indicated 
that his condition had made it almost impossible for him to 
engage in his profession as a carpenter due to the pain he 
felt upon kneeling and bending.  He also reported occasional 
swelling, frequent cracking with bending and straightening 
and aching in the medial aspect.  Examination revealed 
flexion to 105 degrees with crepitance and full extension 
capability.  Although the knee was noted to be tender to 
palpation in the medial collateral ligament area, there was 
no swelling or instability present.  The examining 
physician's final impression was that the veteran's symptoms 
and examination were consistent with a meniscal tear and/or 
medial collateral ligament trauma sprain.  The veteran was 
also scheduled to appear for an MRI, but based on the 
evidence of record, failed to report at the requested date 
and time. 


III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

As noted above, the veteran's right knee disorder is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, for slight impairment of the 
knee due to recurrent subluxation or lateral instability.  A 
20 percent disability rating requires moderate impairment of 
the knee due to recurrent subluxation or lateral instability 
and a 30 percent evaluation requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).  

The standardized range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  A 10 percent evaluation requires flexion limited 
to 45 degrees and extension limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (1998).  A 20 percent 
evaluation is assignable for flexion limited to 30 degrees 
and extension limited to 15 degrees.  Id.  A 30 percent 
evaluation is assignable for limitation of extension to 20 
degrees and limitation of flexion to 15 degrees.  Id.  
Evaluations of 40 and 50 percent require limitation of 
extension to 30 and 45 degrees, respectively.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence does not 
establish that the veteran has arthritis of the right knee.  
Thus, separate, compensable ratings pursuant to Diagnostic 
Codes 5003 and 5257 cannot be assigned.  Nonetheless, 
separate ratings pursuant to Diagnostic Code 5257 and 
Diagnostic Codes 5260 and 5261 may be assigned.  For reasons, 
however, explained hereinbelow, the veteran is not entitled 
to such separate compensable ratings.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held 
that the selection of the proper diagnostic code is not a 
question of law subject to the de novo standard of review.  
Accordingly, the Court held in Butts that as VA and the Board 
possess specialized expertise in determining the application 
of a particular diagnostic code to a particular condition, 
their determination is due greater deference.  Indeed, the 
Court has also held that, although the reason for the change 
must be explained, the VA and the Board may change the 
diagnostic codes under which a disability or disabilities are 
evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Board finds that the veteran's right knee disorder is 
more appropriately rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 for limitation of motion, specifically, flexion.  
As noted above, there is absolutely no medical evidence 
establishing that, at any time since service, the veteran has 
suffered from recurrent subluxation or lateral instability 
entitling him to a compensable evaluation under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Private examination conducted in May 1994 revealed almost 
full range of motion except for a very slight decrease in 
flexion because of a sense of tightness in the knee at the 
extreme of motion.  VA examination in June 1994 revealed 
flexion to 105 degrees with crepitance and full extension 
capability.  Thus, based strictly on the degrees of 
excursion, the Board finds that the veteran's disability 
picture does not even meet the criteria for a compensable 
rating for limitation of motion.  

The Board must address whether the veteran's right knee 
disability warrants compensation pursuant to 38 C.F.R. § 4.40 
regarding functional loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, incoordination, or pain on 
movement of a joint.  See DeLuca v Brown, 8 Vet. App. 202 
(1995).  

There is no medical evidence attributing any functional loss 
to pain or showing weakness, fatigability or incoordination 
resulting from the right knee disability.  The Board notes, 
however, that at the private examination conducted in May 
1994 the veteran experienced a sense of tightness in the knee 
at the extreme of motion.  Furthermore, within a one-month 
span of time, the veteran's flexion capabilities decreased by 
approximately 30 degrees.  In light of this evidence, the 
Board finds that the level of functional loss more nearly 
approximates a level of impairment consistent with limitation 
of flexion to 45 degrees.  Hence, the evidence supports the 
assignment of a 10 percent evaluation for the veteran's 
service-connected post-operative right knee disability.  
38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260.  

At no time since service, however, has the veteran 
demonstrated a level of impairment of his right knee 
consistent with a limitation of flexion to 30 degrees or a 
limitation of extension to 15 degrees.  In the absence of 
such evidence of disability, the Board finds that the 
preponderance of the evidence is against a 20 percent initial 
rating for the veteran's right knee disorder.  

Moreover, there is no evidence of any limitation of extension 
to warrant a compensable rating pursuant to Diagnostic Code 
5261.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Veterans Appeals in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
As noted above, however, at no time since service, has the 
veteran demonstrated a level of impairment of his right knee 
consistent with a 20 percent evaluation for limitation of 
flexion or extension.  

The Board is cognizant of the veteran's contention that his 
knee disorder is more disabling than 10 percent.  As noted, 
however, VA has attempted on numerous occasions to have the 
veteran examined, but the veteran has repeatedly failed to 
report for the examinations.  The Board emphasizes that VA's 
duty to assist the veteran is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected right knee disorder.  


ORDER

A 20 percent rating for the service-connected right knee 
disorder is denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

